DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11, 13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Letzing (PG PUB 2004/0039337) in view of Alchas et al. (PG PUB 2001/0056263).
Re claim 1, Letzing discloses a device 20 (Fig 1) for administering a liquid by injection, the device comprising: a dosing portion 21+44+45+48 (Fig 2) with a collapsible reservoir 45+48 (Fig 2), the reservoir having a maximum volume in an 1; in view of Para 48, one of ordinary skill in the art would recognize that spring 44 possesses a potential energy when compressed (as seen in Fig 2) and constantly applies a pressing force to piston 45 until a trigger mechanism “causes the normally compressed spring 44 to be released […] and force the plunger 45 to eject the drug from the drug chamber 48” – in other words, the compressed state seen in Fig 2 is not the spring’s relaxed state, i.e. it is not the relaxed state that spring 44 would be in in the absence of applied pressure (this state is seen in Fig 3); based on the broadest reasonable interpretation of the phrase “biased towards”, one of ordinary skill in the art would recognize that this phrase does not require dynamic movement from a non-collapsed state to the collapsed state, but rather the reservoir only has to be inclined towards or have a tendency towards being in the compressed state; accordingly, since piston 45 forms the proximal barrier of reservoir 48, the reservoir, like the spring, is biased toward the collapsed state, as claimed, because it is inclined or has a tendency towards the collapsed state – i.e. the reservoir’s natural state would be the collapsed state if the spring were in its relaxed state), wherein the dosing portion comprises a syringe 48+45 (Fig 2) with a barrel 48 thereby preventing liquid from moving out of the reservoir. 
Alchas, however, teaches a substantially similar device 10 (Fig 1) comprising an injection needle 34 (Fig 2) and a shield portion 20+40 (Fig 2) configured to move from a deployed position prior to injection (as seen in Fig 2) to a retracted position (as seen in 2 end of Letzing’s shield 40 would be modified in shape, resulting in the modified plug being received entirely within the proximal opening of the modified shield (just as Alchas’ shield 20 receives the plug 40 entirely within the proximal opening thereof); this modification would result in the proximal wall of Letzing’s shield 40 being thicker than it currently is so that it extends distally past the tip of the needle 47 and encompasses the entire modified plug, with the proximal wall having a proximal face that directly contacts the skin, as does Alchas’ shield 20. 

    PNG
    media_image1.png
    550
    1092
    media_image1.png
    Greyscale

Re claim 2, Letzing as modified by Alchas in the rejection of claim 1 above discloses that the plug is arranged at a tip of the needle when the shield portion is in the deployed position (as seen in Fig 2 of Alchas). See the rejection of claim 1 above for motivation for the modification of Letzing with Alchas.
Re claim 3, Letzing as modified by Alchas in the rejection of claim 1 above discloses that the plug is adapted to be pierced by the needle as the shield portion moves from the deployed position to the retracted position thereby opening the lumen of the needle (as seen in moving from Fig 2 to Fig 3 of Alchas).  See the rejection of claim 1 above for motivation for the modification of Letzing with Alchas.
Re claim 4, Letzing as modified by Alchas in the rejection of claim 1 above discloses that the shield portion comprises a resting surface 42 (Fig 2 of Alchas) arranged at a proximal end of the device (as seen in Fig 2 of Alchas). See the rejection of claim 1 above for motivation for the modification of Letzing with Alchas. 
Re claim 5, Letzing as modified by Alchas in the rejection of claim 1 above discloses that the shield portion is displaceable in an axial direction with respect to the needle from the deployed position to the retracted position (as seen in Fig 2,3 and Para 48 of Letzing and Fig 2,3 and Para 33 of Alchas), wherein the plug is pierced by the needle in the retracted position (as seen in Fig 3 of both Letzing and Alchas). See the rejection of claim 1 above for motivation for the modification of Letzing with Alchas.
Re claim 6, Letzing discloses that the shield portion is biased towards the deployed position by structure of a shield bias element 43 (Fig 2; Para 47).
Re claim 7, Letzing discloses that the shield bias element is a compression spring (as seen in Fig 2; Para 47).
Re claim 8, Letzing discloses that the shield portion fully encases the needle when in the deployed position (as seen in Fig 2).
Re claim 11, Letzing discloses that the dosing portion comprises a housing 21 (Fig 1,2), wherein the housing encases the collapsible reservoir (as seen in Fig 2).
Re claim 13, Letzing discloses that the barrel is integrally formed with the housing (they are “integrally formed” in that housing 21 is necessary for barrel 48 to operate as intended).
  Re claims 15-19, Letzing/Alchas discloses all the claimed features but does not explicitly disclose that a ratio of a cross-sectional area of the lumen of the needle over a cross-sectional area of the plunger is at least 1:50 (as required by claim 15), at least 1:100 (as required by claim 16), at least 1:500 (as required by claim 17), at least 1:1000 (as required by claim 18) and at least 1:5000 (as required by claim 19). However, since Applicant admits that these ratios are for achieving necessary hydraulic leverage .
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Letzing (PG PUB 2004/0039337)/Alchas et al. (PG PUB 2001/0056263) in view of Martin (US Pat 5,201,708).
Re claims 9 and 10, Letzing/Alchas discloses all the claimed features except that displacement of the shield portion and the dosing portion with respect to each other is guided by a guide structure comprising guide rails and cooperating lugs (as required by claim 9), wherein the guide structure also comprises distal and proximal end stops for limiting the displacement of the shield portion with respect to the dosing portion (as required by claim 10).  Martin, however, teaches a device (as seen in Fig 1-5) comprising components similar to Letzing’s including a reservoir 16 (comparable to reservoir 48 of Letzing), an injection needle 92 (comparable to needle 47 of Letzing), housing 14 (comparable to housing 21 of Letzing), shield portion 12 (comparable to shield portion 40+41 Letzing) and a shield bias spring 50 (comparable to spring 43 of Letzing) wherein the shield can move between a deployed position where the tip of the needle is blocked by the shield (as seen in Fig 1) and a retracted position where the tip of the needle is exposed (as seen in Fig 4); Martin further teaches that displacement of the shield and the reservoir with respect to each other is guided by a guide structure . 
Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Letzing (PG PUB 2004/0039337)/Alchas et al. (PG PUB 2001/0056263) in view of Vogelman et al. (US Pat 3,958,570).
Re claims 15-19, Letzing/Alchas discloses all the claimed features but does not explicitly disclose that a ratio of a cross-sectional area of the lumen of the needle to a 2 wherein Vogelman discloses in Col 2, Line 67 that the needle is a 30 gauge needle which is known to have a diameter of 0.012 inches, thus making the radius 0.006 inches and the area 0.000113 square inches) and a cross-sectional area of the plunger is 0.005024 square inches (A=π·r2 wherein Vogelman discloses in Col 3, Line 13 that the diameter is 0.08 inches, thus making the radius 0.04 inches and the area 0.005024 square inches) resulting in a ratio of 1:44 (which is greater than each of the claimed ratios and is thus “at least” each of the claimed ratios); Vogelman teaches that such a ratio achieves high pressure micro-administration of highly viscous substances without cracking the syringe or developing leaks (Col 1, Lines 3-6 and 18-27). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Letzing/Alchas to provide the plunger and needle lumen with cross-sectional areas having a ratio of at least 1:50, 1:100, 1:500, 1:1000 and 1:5000, as taught by Vogelman, for the purpose of achieving high pressure micro-administration of highly viscous substances without cracking the syringe or developing leaks (Col 1, Lines 3-6 and 18-27).

Response to Arguments
Applicant's arguments filed 11/3/2021 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments presented under the title “A. The Present Claims Are Novel Over Letzing”, the Examiner respectfully notes no claims are rejected under 35 U.S.C. 102 by Letzing; however, arguments presented to the Letzing reference that pertain to its use in the 35 USC 103 rejection have been considered and the Examiner respectfully disagrees. Applicant argues that Letzing does not disclose “that the reservoir is biased towards the collapsed state prior to injection and maintained that way by the plug blocking the lumen of the needle” or “the shield portion being adapted to move in response to an actuation force from the deployed position to a retracted position where the lumen of the needle is open, thereby causing the reservoir to shift to the collapsed state to expel the liquid through the needle”. Specifically, Applicant argues that the lumen of needle 47 is not plugged by the rubber membrane 41; however, the Examiner notes that such an assertion has not been set forth in the above rejections – rather, it is Alchas that teaches plugging the needle with a rubber membrane. Additionally, Applicant’s arguments are not persuasive because Applicant appears to be arguing that the claims require that the unblockage of the needle is what causes the reservoir to move toward the collapsed state, but this is not what is claimed in lines 14-22 of claim 1 – rather, the claims only require (1) the lumen be blocked by the plug “preventing liquid from moving out of the reservoir”, (2) the lumen being open when the shield portion is in the retracted position In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding Applicant’s arguments presented under the title “B. The Present Claims Are Also Not Obvious Over The Letzing/Alchas Combination”, the Examiner respectfully disagrees. Applicant argues that since Alchas does not concern an auto-injector, one of ordinary skill in the art would not look to it to find a teaching “that could somehow lead him to devise an improved injection spring release mechanism”. This is not persuasive since although Letzing’s shield portion does act as a spring release mechanism, that is not its sole function – rather, it also acts as a protectant to the needle tip; the modification and motivation set forth above are directed to improving the needle tip protectant aspect of Letzing’s shield portion.  Applicant also argues that the elastomeric insert 40 of Alchas “is to prevent leakage of the liquid substance from the reservoir, not to resist a bias force from the reservoir being biased towards the collapsed state”. This argument is not persuasive because claim 1 does not require the plug (i.e. the elastomeric insert 40) to “resist a bias force from the reservoir being biased towards the collapsed state”; rather, the claim only requires (1) the reservoir to be biased towards the collapsed state and (2) opening of the needle causing the reservoir to shift to the collapsed state – the claim does not correlate the biasing to the plug. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Monday - Thursday 8 am - 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783                              
                                                                                       


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “biased”, Merriam-Webster online dictionary. <http://www.merriam-webster.com/dictionary/biased> “bias”, Merriam-Webster online dictionary. <http://www.merriam-webster.com/dictionary/bias>
        2 It is noted that the terms “proximal” and “distal” are utilized in the same manner as in the present application; that is, “proximal” means near the body and “distal” means away from the body.